Citation Nr: 0526936	
Decision Date: 10/03/05    Archive Date: 10/17/05

DOCKET NO.  96-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for pneumonia, claimed 
as pleurisy.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for pulmonary 
tuberculosis, claimed as Koch's infection.

4.  Entitlement to service connection for osteoarthritis of 
multiple joints.

5.  Entitlement to service connection for heart disorder 
diagnosed as hypertensive vascular disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had recognized guerilla service from April 1 to 
October 14, 1945, and Regular Philippine Army service from 
October 15, 1945, to January 3, 1946.

This decision is from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.

"Koch's infection" means infection with Koch's bacillus, or 
mycobacterium tuberculosis.  Steadman's Medical Dictionary 
180 (26th Ed. 1995).  The issue is restyled to reflect 
current usage.  See 38 C.F.R. § 19.35 (Providing that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue). 

The veteran's motion to advance this appeal on the Board's 
docket for good cause is granted.  38 C.F.R. § 20.900(c) 
(2004).


FINDINGS OF FACT

1.  The veteran did not contract pneumonia in service and 
subsequently contracted pneumonia has been unrelated to 
service.

2.  The veteran did not develop or sustain increase in 
severity of asthma in service.

3.  The veteran was treated for pulmonary tuberculosis in 
November 1946, noted to have residuals of Koch's infection on 
x-ray in November 1973, and noted to have residuals of 
pulmonary tuberculosis on VA examination in February 2004.

4.  The veteran did not develop or sustain increase in 
severity of osteoarthritis in service.

5.  The veteran did not develop or sustain increase in 
severity of heart disease including hypertensive vascular 
disease in service.


CONCLUSIONS OF LAW

1.  Pneumonia was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  Asthma was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110, 1111, 1153, 1154(b) (West 
2002); 38 C.F.R. § 3.303 (2004).

3.  Pulmonary tuberculosis is presumed incurred in wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 
1154(b) (West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 
(2004).

4.  Osteoarthritis of multiple joints was not in incurred or 
aggravated by wartime service, and neither incurrence nor 
aggravation in service may be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1113, 1153, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.303(b), 3.307, 3.309 (2004).

5.  Heart disease including hypertensive vascular disease was 
not incurred in or aggravated by wartime service, and neither 
incurrence nor aggravation in service may be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153, 1154(b) 
(West 2002); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONSS

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992).  

As a preliminary matter, the record indicates that in a 
February 2001 decision, the Board of Veterans' Appeals 
(Board) decided that the veteran's period of active service 
was April 1, 1945, to January 3, 1946.  The Board rejected 
the veteran's claim of having been a prisoner of war of the 
Japanese government at any time prior to April 1, 1945.  The 
veteran did not appeal that ruling, and it is binding on this 
decision as a final decision of the Board on the matter of 
his period of active service.  Consequently, the appellant is 
only "veteran," as the term is defined by law, of service 
from April 1, 1945, to January 3, 1946.  See 38 U.S.C.A. 
§ 101(2) (West 2002) (defining "veteran").




I.  Pneumonia (Pleurisy), Asthma, Osteoarthritis, Heart 
Disease including Hypertensive Cardiovascular Disease

The veteran averred in an April 1994 statement that his 
claimed illnesses were acquired from the last world war, 
caused torture as a POW of the Japanese, and that he became 
bedridden with the same illnesses right after the war, and 
that he has had  them since then.  He reported that all of 
the contemporaneous records were from now deceased physicians 
and from hospitals that no longer have the records, and those 
in his possession were destroyed with his house in fires and 
storms of 1965.  In an April 1996 statement, he reported 
diseases contracted in 1943, including pneumonia, and his 
subsequent recovery from them.  He reported he was in good 
condition at the time of his January 1946 separation 
examination.  In July 1996, he reported that he was in 
excellent physical condition immediately before and after his 
discharge from the service.  

In July 1996, the veteran testified under oath consistently 
with his prior statements.  In an August 1996 statement, he 
averred that the separation examination report was 
incomplete, omitting the questions the examiner asked, his 
answers, and the examining physician's spoken opinion that 
all of his conditions were incurred in and due to his wartime 
service.  His statement of March 2002 included his allegation 
that he developed pneumonia, asthma, arthritis, and vascular 
disease in 1943 after escaping from the Japanese.  He averred 
that he was well at the time of his separation examination.  
He also averred that his processing affidavit omitted a 
statement he made and that he was required to sign without 
being required to read the affidavits for completeness.

The veteran has produced multiple lay statements, such as the 
three joint affidavits of two persons each of March 1995, 
corroborating his reports of POW internment and escape during 
1943.

To the extent the veteran avers that he incurred pneumonia, 
asthma, osteoarthritis and heart disease including 
hypertensive cardiovascular disease while a POW of the 
Japanese or thereafter, but prior to April 1, 1945, his 
claims are for disabilities that originated prior to his 
period of active service, and thus, as a matter of law, were 
not incurred in service.

For those conditions claimed to have originated prior to 
April 1, 1945, the veteran can establish entitlement to 
service connection with evidence of aggravation in service.  
38 U.S.C.A. §§ 1110, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.306 (2004).  There is no service entrance examination 
report of record; therefore the veteran is not entitled to a 
presumption of soundness on entrance into service.  38 C.F.R. 
§ 3.40(c)(2) (2004).

As to the issue of whether service connection may be granted 
for the disorders, without consideration of the issue of 
aggravation, the contemporaneous service records available 
include October and December 1945 documents signed by the 
veteran entitled "Affidavit for Philippine Army Personnel."  
The former includes the veteran's description of his duty 
from May 1945 to October 1945, including that he had "no 
engagements with the enemy."  A captain of his regiment 
signed it as true to the best of the captain's knowledge.  
The latter included a section headed "Chronological Record 
of Wounds and Illness Incurred from 8 Dec 41, to Date of 
Return to Military Control.  Show All Wounds and Illness 
Incurred," followed by the entry, "NONE."  An enlisted 
record of January 1946 also bears the entries "NONE," in 
response to questions whether the veteran had any wounds or 
sicknesses in service.  A January 1946 report of physical 
examination upon discharge is negative for "significant 
diseases, wounds, and injuries," and for musculoskeletal, 
lung, and cardiovascular system including blood pressure.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

The Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the claimant will be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).

The veteran's contemporaneous disavowal of engagement with 
the enemy is of more probative value than his late statements 
proffered in support of the claim.  The veteran's earlier 
statements were rendered in connection with ascertaining his 
then-physical fitness for duty or discharge, akin to 
diagnosis and treatment, as opposed to medical reports 
generated during the course of the appellant's current claim 
for service connection.  See, e.g., Rucker v. Brown, 10 Vet. 
App. 67, 73 (1997) (Observing that although formal rules of 
evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision); 
see also Flynn v. Brown, 6 Vet. App. 500, 503 (1994).
  
It is more credible than his and his other lay affiants' 
subsequent reports, decades later, of multiple engagements 
with the enemy.  Because the preponderance of the evidence is 
against finding the veteran engaged in combat with the enemy, 
there is no presumption of incurrence or aggravation in 
combat of any disease at issue in this claim.  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).

Of record are private treatment records from November 1973 to 
February 2004, and numerous statements from physicians who 
have reported treating him as early as 1973.  His statement 
of March 2004 includes a list of 25 documents.

The salient feature of the several physicians' statements is 
that they all acknowledge the veteran's reports of illness 
during World War II and his reports of the rigors of service, 
as reported in his many statements of escape from enemy 
internment and the aftermath.  They all concede or assert 
with more or less certainty that onset of pneumonia, 
bronchitis, one of his most long and oft-diagnosed 
conditions, atherosclerotic cardiovascular disease and 
hypertension, and past tuberculosis could have begun during 
World War II.  None identify a particular date range or 
acknowledge awareness of the legal distinction between the 
periods of service for which the veteran's "veteran" status 
is established.  None identify a time of onset other than 
conceding the possibility of onset during or because of World 
War II service.

That the physicians appear to have a subjectively held belief 
in the veteran's credibility is not competent medical 
evidence.  The law provides in this regard that the opinion 
of the physician that the appellant is truthful in his 
account is not necessarily probative as to the facts of the 
account.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  Moreover, while a physician is competent to render 
medical opinions, such competence does not extend to the 
factual underpinnings of the opinion.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant]; see also Jones (Stephen) v. West, 12 Vet. App. 383 
(1999); [Pre-VCAA case, where a veteran with service-
connected PTSD sought service connection for the residuals of 
a broken leg, sustained in a motorcycle accident.  His 
treating physician opined that "thrill seeking behavior," 
typical in PTSD patients, in part had caused the veteran's 
recklessness.  However, evidence was of record indicating 
that the veteran had told police officers and bystanders 
immediately after the accident that he had exercised care 
when riding his motorcycle, and that a car struck him as he 
was attempting to negotiate a turn.  The Court found the 
physician's opinion not sufficient to well-ground the claim 
under then applicable law, because although the veteran was 
competent to testify as to the sequence of events of the 
accident, the physician was not an eyewitness to the 
accident, so that any opinion regarding what actions or 
sequence of events caused the accident was outside the scope 
of his competence.  Id. at 386].    


It is significant that the most detailed statements, those of 
Drs. Diaz and Antonio of November 1996, essentially amount to 
their confirmation that their opinions are based upon the 
veteran's account of events transpiring approximately 40 
years earlier.  Such opinions are not based upon a 
comprehensive and informed view of the record, and they are 
therefore not probative - they are more akin to recitation of 
history by a physician, which does not become a medical 
opinion by virtue of the credential of the transcriptionist.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  

The veteran submitted documents in March 2002 comprising his 
statement dated March 26, 2002, a statement from Dr. Argawal 
that his bronchitis and asthma could be related to his 
military service, and letters to Drs. Fernandez-Diaz and 
Sohal soliciting medical opinions in support of his claim and 
providing physicians' statements as models for the 
composition of medical opinions.  However, the statements 
obtained were equivocal and speculative, and are therefore 
not probative of a nexus between any of the claimed 
disabilities and the veteran's military service.  It has been 
observed that  statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

In response to VA's specific request for information, Dr. 
Diaz responded in April 2004 only that she had two house-
calls with the veteran, March and April 1995.  In April 2002, 
Dr. Sohal reported that he had been treating the veteran 
since May 1994.  He reported diagnoses including chronic 
obstructive lung disease, systemic hypertension with 
hypertensive cardiovascular disease, and osteoarthritis.  Dr. 
Sohal reported that he could not verify the onset of any 
illness during World War II, because he had no previous 
record.  Dr. Estiandan's statement of April 2002 noted 
history of onset of chronic obstructive pulmonary disease in 
1968 and of diagnosis of hypertensive cardiovascular disease 
in 1970.  These statements, like the others, afford no nexus 
with service.

The first post-service medical record available is a December 
1947 radiographic  report from Philippines Bureau of Health, 
Tuberculosis Control Section.  It noted the right lung to be 
clear and a [illegible] density of the left base, with a 
diagnosis of pleurisy with effusion, left.  A radiographic 
report of November 1973 showed a small patch of density at 
the left base with elevation and tenting of the 
hemidiaphragm, and minimal fibrotic changes at the left apex 
compatible with mild Koch's infection, with a diagnosis of 
minimal fibrotic Koch's infection at the left with old 
pleuritis at the base.  

A February 1983 hospital summary from Veterans Memorial 
Medical Center (not a VA facility) shows a history of cough 
with sputum for two weeks and findings essentially the same 
as in October 1974.  Other treatment records from VMMC and 
other private facilities in Philippines and in the United 
States from July 1973 (complaints of lumbosacral and left 
knee pain), March 1983 (hypertensive vascular disease), 
September 1991 (cervical osteoarthritis), and March 1993 
(degenerative joint disease, knees) show diagnoses of each of 
the veteran's claimed medical conditions, with recurrent 
diagnosis of and treatment for pneumonia.  None of the 
objective medical records state or even suggest a nexus with 
service other than when, as noted above, the veteran has 
reported onset during World War II...

On VA examination for compensation purposes in September 
1996, diagnoses of shortness of breath, asthma and 
bronchitis, arthritic pain of lower back, wrists, knees, and 
ankles were made.  The veteran provided a statement of his 
opinion of the significance of each medical document of 
record.  Other than those parts that reiterate the contents 
of medical records, the veteran's statement is his lay 
opinion on matters of medical diagnosis and nexus between 
post-service diagnoses and alleged in-service events.  
Although the veteran maintains that such disorders were 
incurred in service, his theory regarding this linkage is not 
competent evidence.  It is well-established that  laypersons, 
such as the veteran, are not qualified to render medical 
opinions regarding the etiology of disorders and 
disabilities, and his opinion is entitled to no weight.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995);  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

On VA examinations in February and April 2004, the diagnoses 
of osteoarthritis left knee, mild, not related to service; 
hypertensive cardiovascular disease, not likely related to 
military service; bronchial asthma with obstructive 
ventilatory defect; possible pneumonia, not related to 
service; COPD-chronic bronchitis.  The respiratory/pulmonary 
examiner opined that, based on the clinical history, the 
veteran had symptoms of asthma during active service and only 
became worse during the 1990's.  

However, given that the veteran is not presumed to have been 
in sound physical condition on entrance into service, if the 
veteran's assertion that he developed asthma before April 1, 
1945, it preexisted service.  There is no evidence of 
increase in severity during service, so it cannot be presumed 
it was aggravated in service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2004); Hunt v. Derwinski, 1 Vet. 
App. 292 (1991) (proof of aggravation requires evidence of 
increase in severity of underlying disease or injury as 
distinguished from temporary exacerbation).

In sum, the veteran presents testimonial evidence of onset of 
the pneumonia (claimed as pleurisy), asthma, osteoarthritis, 
and hypertensive cardiovascular disease prior to his 
recognized period of active service.  There are only 
uninformed  and equivocal medical opinions linking any 
current diagnosis with service, and no evidence of 
aggravation of any of these during service or during a 
presumptive period.  The clear preponderance of the evidence 
is against granting service connection for pneumonia, asthma, 
osteoarthritis, or heart disease including hypertensive 
cardiovascular disease.  38 U.S.C.A. §§ 1101, 1110, 5107(b), 
1111, 1112, 1113, 1153


II.  Tuberculosis (Koch's Infection)

For a veteran with 90 days or more of active service during a 
war period, active pulmonary tuberculosis is presumed 
incurred in service if manifest to a degree of 10 percent 
disabling within three years of separation from service.  
38 C.F.R. § 3.307(a) (2004).  The veteran had the requisite 
service.  





An April 1998 certificate from the V. Luna General Hospital 
states,

THIS IS TO CERTIFY that based on remnant 
record available on file in this 
department [the veteran] was 
examined/treated in this Medical Center 
on 05 November 1946 with diagnosis of 
Tuberculosis, pulmonary reinfection type, 
chronic, minimal, right.  FURTHER CERTIFY 
that the Clinical Records covering the 
period mentioned were among those 
destroyed by natural/physical calamities.  
Hence, no record can be issued by this 
office.

The certificate is sufficient to permit application of the 
presumption of incurrence in service if it constitutes a 
"finding of active tuberculosis based upon acceptable 
hospital observation or treatment."  38 C.F.R. § 3.374(c) 
(2004).  In Tubiasona v. Derwinski, 3 Vet. App. 381, 182 
(1992), the Court affirmed the Board's rejection of a 1971 
statement from a former Philippines public health 
official/social worker reporting that a 1946 physical 
examination had revealed that the veteran suffered from 
incipient pulmonary tuberculosis.  The statement did not 
provide the hospital record evidence required by 38 C.F.R. 
§ 3.374(c).  Id. at 184.

Comparing the V. Luna Hospital certificate to the 1971 
statement described in Tubiasona, 3 Vet. App. at 182, the V. 
Luna certificate states a more detailed diagnosis than did 
the Tubiasona statement.  It is a certification based on 
hospital records, as distinguished from a recollection of a 
retired government official who apparently was not a 
physician.  Id.  The benefit of the doubt whether the 
reported 1946 tuberculosis was active or inactive is resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 
The V. Luna Hospital certificate satisfies the hospital 
record requirement of 38 C.F.R. § 3.374(c) as evidence of 
active pulmonary tuberculosis during the presumptive period.

A November 1973 private chest x-ray report showed minimal 
fibrotic changes at the left apex and infraclavicular area, 
compatible with old Koch's infection, with a comment of 
minimal fibrotic Koch's infection at the left with old 
pleuritis at the base.  "Koch's infection" means infection 
with Koch's bacillus, or mycobacterium tuberculosis.  
Steadman's Medical Dictionary 180 (26th Ed. 1995).

The evidence is sufficient to find entitlement to service 
connection for pulmonary tuberculosis.  The decision is based 
on giving the veteran the benefit of the doubt whether the 
reinfection type tuberculosis observed in 1946 was active, 
which is a prerequisite for application of the presumption of 
service connection.  It is immaterial to the service-
connection determination that the disease is currently 
inactive.  The current inactive status is for consideration 
in rating the disability, when the rating agency will have to 
decide whether impairment of pulmonary function due to non-
service-connected conditions is distinguishable from 
impairment of pulmonary function due to residual of 
tuberculosis so as to avoid rating a service-connected 
disability based on manifestations of non-service-connected 
conditions, or pyramiding.  See 38 C.F.R. § 4.14 (2004).





Duty to Notify and to Assist

VA has regularly informed the veteran of the information and 
evidence necessary to substantiate his claim throughout its 
pendency.  The claim originated long before enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  

A February 1974 notice of denial of claims first informed the 
veteran that he must have evidence of his claimed 
disabilities during and after service by informing him that 
his claim was denied for lack of such evidence.  The 
September 1995 notice denial from which this appeal arose 
enclosed the rating decision, which further identified the 
evidence lacking to substantiate the claim.  The January 1996 
statement of the case provided yet further identification of 
the deficiencies in the evidence.  VA's letter of February 
1998 notified the veteran of VAs' action to obtain certain 
medical records and of his ultimate responsibility to obtain 
and submit them.  The veteran's April 1998 response to VAs' 
February 1998 letter reveals his actual knowledge of the 
scope of evidence needed generally and of the necessity of 
producing certain specified evidence.  The veteran again 
showed his awareness of claim development in his May 1998 
letter.  

In February 2001, the Board remanded the case to the RO 
specifically for implementation of the notice and development 
provisions of the VCAA.  The RO's April 2001 letter provided 
specific notice as then required.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  VA notice letters of February 2004 and 
May 2005 again notified the veteran of the information and 
evidence necessary to substantiate the claim, of his rights 
and of his and VAs' respective duties in developing the 
claim.  The February 2004 statement specifically advised the 
veteran to submit any evidence he had, which substantially 
comports with the regulatory instruction to advise a claimant 
to submit evidence "currently in his possession,"  See 
38 C.F.R. § 3.159(b) (2004).  

In addition to the foregoing, VA has provided numerous 
supplemental statements of the case that have regularly 
informed the veteran of the evidence of record and the 
relationship between the evidence of record and the reasons 
for continued denial of his claims.  VA has discharged its 
notice obligations in this case.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004).

VA has requested all of the evidence of which the veteran has 
notified the RO and that he has authorized VA to obtain.  VA 
examined the veteran in September 1996 and February and April 
2004, obtaining necessary medical opinions from the 2004 
examiners.  In February 2002, the RO provided specific notice 
of VA failure to obtain certain evidence because the putative 
custodians had reported the records of interest did not 
exist.  The veteran had previously notified VA that certain 
evidence could not be obtained.  VA has discharged its duties 
to notify the veteran of its failure to obtain evidence.  
38 C.F.R. § 3.159(c), (e) (2004).


ORDER

Service connection for pneumonia (claimed as pleurisy), 
asthma, osteoarthritis, and heart disease including 
hypertensive cardiovascular disease is denied.

Service connection for pulmonary tuberculosis (claimed as 
Koch's infection) is granted.



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


